Cite as 2014 Ark. App. 387

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CV-14-52


                                                  Opinion Delivered   June 18, 2014


MISTY CHAPMAN AND BOBBY                           APPEAL FROM THE PERRY
WYLES, JR.                                        COUNTY CIRCUIT COURT
                  APPELLANTS                      [NO. JN-2012-28]

V.
                                                  HONORABLE WILEY A. BRANTON,
                                                  JR., JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES
                   APPELLEE                       AFFIRMED; MOTIONS TO
                                                  WITHDRAW GRANTED



                           BRANDON J. HARRISON, Judge

       The Perry County Circuit Court terminated the parental rights of Misty Chapman to

her children J.P., A.P., K.W., and H.W. The court also terminated the parental rights of

Bobby Wyles, the father of K.W. and H.W.1 Counsel for Chapman and Wyles have filed

no-merit briefs pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.

131, 194 S.W.3d 739 (2004), and Ark. Sup. Ct. R. 6-9(i) (2013), asserting that there are no

issues of arguable merit to support an appeal and requesting to be relieved as counsel.

Chapman was notified of her right to file pro se points for reversal pursuant to Ark. Sup. Ct.

R. 6-9(i)(3), but she has not done so. Wyles was also notified of this right, but the


       1
         The court also terminated the parental rights of Allen Powell, J.P. and A.P.’s putative
father, but Mr. Powell is not a party to this appeal.
                                 Cite as 2014 Ark. App. 387

notification was returned as “undeliverable.” We grant counsels’ motions to withdraw and

affirm the order terminating Chapman’s and Wyles’s parental rights.

       On 13 June 2012, K.W., A.P., and J.P. were taken from their mother’s care after DHS

determined that the health and safety of the children were at risk due to allegations of neglect.

The affidavit supporting the petition for emergency custody also noted a previous true finding

of failure to protect on Chapman for knowingly leaving her children with a sex offender and

several unsubstantiated reports for environmental neglect, inadequate supervision, and medical

neglect.

       The court entered an order for emergency custody of these children on 18 June 2012,

and adjudicated them dependent-neglected in an order entered 30 August 2012. The

adjudication order included findings of child endangerment, environmental neglect, and

aggravated circumstances. The court also noted that Chapman was pregnant and ordered

DHS to assist her in procuring prenatal care. After a review hearing in September 2012, the

court found that the parents had not complied with the case plan. Specifically, Chapman

continued to test positive for controlled substances, was arrested in August 2012 for

shoplifting, had not exercised visitation rights, and continued to have contact with Wyles,

who was abusive toward her. For his part, Wyles was incarcerated due to a parole violation.

       On 18 October 2012, DHS petitioned for emergency custody of two-day-old H.W.

The supporting affidavit stated that “Chapman reported drinking a fifth of whiskey per day

and using marijuana during pregnancy along with receiving limited prenatal care.” The court

granted emergency custody of H.W. to DHS and adjudicated H.W. dependent-neglected on


                                               2
                                  Cite as 2014 Ark. App. 387

22 January 2013. The adjudication order also consolidated H.W.’s case with that of her

siblings and authorized DHS to pursue termination of parental rights.

         DHS filed a petition for termination of parental rights on 1 August 2013 and alleged

four grounds: (1) the juveniles have been adjudicated by the court to be dependent-neglected

and have continued to be out of the parents’ custody for twelve months, and despite

meaningful efforts by DHS to rehabilitate the parents and correct the conditions that caused

removal, those conditions have not been remedied; (2) other factors or issues arose subsequent

to the filing of the original petition for dependency-neglect that demonstrate returning the

juveniles to the parents is contrary to the juveniles’ health, safety, or welfare and that despite

the offer of appropriate family services, the parents have manifested the incapacity or

indifference to remedy the subsequent issues or factors; (3) the parents have been found by

a court of competent jurisdiction, including the juvenile division of circuit court, to have

subjected any juvenile to aggravated circumstances; (4) the parents have abandoned the

juveniles. See Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a), (iv), (vii)(a), & (ix)(a)(3)(A) (Supp.

2011).

         After a hearing on the petition, the court did not find that the children had been

abandoned, but the court did find that DHS had proved the other three grounds alleged with

regard to Chapman and Wyles. The court entered a detailed order terminating their parental

rights on 18 October 2013, and both parents have now appealed.

         In compliance with Linker-Flores and Rule 6-9(i), counsel for both parties have

examined the record for adverse rulings and adequately discussed why there is no arguable


                                                3
                                Cite as 2014 Ark. App. 387

merit to an appeal of the decision to terminate Chapman’s and Wyles’s parental rights. After

carefully examining the record and the no-merit briefs, we hold that counsel have complied

with the requirements for a no-merit parental-rights-termination appeal and that the appeals

are wholly without merit. We therefore affirm the termination of Chapman’s and Wyles’s

parental rights by memorandum opinion, In re Memorandum Opinions, 16 Ark. App. 301, 700

S.W.2d 63 (1985), and grant the motions to withdraw.

       Affirmed; motions to withdraw granted.

       WALMSLEY and WYNNE, JJ., agree.

       Shannon Holloway, for appellant Misty Chapman.

       Elizabeth J. Finocchi, Arkansas Public Defender Commission, for appellant Bobby

Wyles, Jr.

       No response.




                                             4